Case 1:19-cv-25090-FAM Document 5 Entered on FLSD Docket 12/18/2019 Page 1 of 1

UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF FLORIDA

Case Number: 19-25090-CIV-MORENO

ABDELLAH BOUCHOUK,

Plaintiff,

VS.

ECONOMY FOOD STORE, RASHEED
ALMASARWEH, GHADA
ALMARSARWEH, and IBRAHIM
ALMARSARWEH,

Defendants.
/

 

ORDER DENYING MOTION TO PROCEED IN FORMA PAUPERIS
THIS CAUSE came before the Court upon Motion for Leave to Proceed In Forma
Pauperis (D.E. 3), filed on December 10, 2019.
THE COURT has considered the motion, the pertinent portions of the record, and being

otherwise fully advised in the premises, it is

 

ADJUDGED that the motion is DENIED. Plaintiff is instructed to pay the filing fee by
no later than January 8, 2020. Failure to do so will result in dismissal without prejudice of
Plaintiff's case. SN :

DONE AND ORDERED in Chambers at Miami, Florida, this / (5 of December
2019.

 

FE ICO A. MORENO

UNITED STATES DISTRICT JUDGE
Copies furnished to:
Counsel of Record

 

Abdellah Bouchouk, pro se
2905 River Run Cir. East
Miramar, FL 33025

 

 

 
